Appeals from an order of the Family Court, Monroe County (Dandrea L. Ruhlmann, J.), entered September 24, 2014 in a proceeding pursuant to Social Services Law § 384-b. The order dismissed the petition.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on September 24 and 29, 2015, and by the attorney for the children on September 28, 2015,.
It is hereby ordered that said appeals are unanimously dismissed without costs upon stipulation. Present — Smith, J.P., Peradotto, Carni, Whalen and DeJoseph, JJ.